Citation Nr: 1223159	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  06-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 1968 to April 1970, including service in Vietnam.  He died in December 1988, and the appellant is seeking benefits as his surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) listed above.  

In June 2008, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court vacated the Board's June 2008 decision and remanded the claim for the Board to consider a newly raised argument from the appellant and her representative.  Thereafter, in August 2011, the Board again denied the appellant's claim and the appellant again appealed that denial to the Court.  In January 2012, the parties filed a Joint Motion for Remand; the basis of the Joint Motion was that the Board had failed to apply the standard enunciated under 38 U.S.C.A. § 5103A(a) in its consideration of whether VA was required to obtain a nexus opinion.  A January 2012 Order of the Court granted the Joint Motion and vacated the Board's decision.  The issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).


FINDINGS OF FACT

1.  The Veteran died in December 1988, and his death certificate lists the immediate cause of his death as fungal pneumonia due to, or as a consequence of, treatment for advanced leukemia.  No other diseases are listed on the death certificate as underlying causes leading to the immediate cause of death and no other disease was listed as a significant condition contributing to his death but not resulting in the underlying or immediate cause of his death.  

2.  Competent medical evidence of record indicates that the primary cause of the Veteran's death (fungal pneumonia) was a complication of a bone marrow transplant the Veteran received as treatment for his chronic myelogenous leukemia (CML) (also known as chronic granulocytic leukemia (CGL)).

3.  At the time of the Veteran's death, service connection was in effect for a left knee disability which had been rated as 10 percent disabling since August 1974.  

4.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and exposure to Agent Orange is presumed.

5.  Chronic myelogenous leukemia/chronic granulocytic leukemia is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

6.  Service medical records do not indicate that the Veteran had any myeloid leukemia and there is no evidence of continuity of this condition between the Veteran's discharge from service and his death nor was any such leukemia documented within one year of the Veteran's discharge from service in April 1970.

7.  A connection between the Veteran's fatal fungal pneumonia secondary to treatment for CML/CGL and his military service has not been demonstrated, to include exposure to herbicides in Vietnam.

8.  The Veteran's service-connected left knee disability did not cause, contribute to, or hasten, his death.



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled the above VA notice and development assistance requirements in this case.  The RO issued a letter in October 2005 that addressed the appellant's claim.  That letter was followed by initial RO adjudication of the claim in November 2005.  The October 2005 VA letter provided the appellant with adequate notice of the duty-to-assist provisions, and informed her of the information and evidence necessary to substantiate her claim.  38 C.F.R. § 3.303.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The RO provided the appellant substantially compliant Hupp notice by means of a letter dated in October 2005.  The October 2005 letter informed the appellant of her and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information, which would include that in her possession, to the RO.  This letter also informed the appellant that in order to establish entitlement to DIC benefits the evidence need show that the Veteran died from a service-related disease or injury.  She was told that to establish service connection for the cause of death the evidence must show that the condition causing the Veteran's death had its onset during service or was permanently aggravated by service.  She was further notified that because she was asserting that the Veteran's death was due to exposure to Agent Orange and the diagnosed disease was not a presumptive condition, she had to submit scientific and medical evidence that the condition was associated with herbicide exposure. 

This notice conveyed in layperson's terms the requirements for establishing service connection for a disease that caused the Veteran's death.  This notice also clearly informed the appellant of evidence needed to establish that the Veteran's death was caused by a service-connected disability.  The letter did not list the condition for which the Veteran was service connected at the time of his death (impairment of the left knee).  In that sense the notice did not strictly comply with the requirements as set out in Hupp.  However, the appellant is not asserting that the service-connected knee disability was related to the Veteran's death - instead her theory is based on the Veteran's exposure to herbicides in Vietnam.  Therefore, that defect in notice did not result in prejudice to the appellant and corrective action is not required.  

The Board notes that the appellant was notified of effective dates for ratings and degrees of disability in a letter issued in September 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, any deficiencies in VA's duties to notify the appellant concerning effective date or degree of disability for the cause of death claim are harmless, as service connection for the cause of the Veteran's death has been denied thus rendering moot any issues with respect to implementing an award.  Id.

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor her attorney has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

As noted, the Veteran is currently represented by an attorney.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to her client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  VA communications to the claimant and his or her counsel, the claimant's actions and communications to VA, and the counsel's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of her claim.  Id.  It is clear from the Veteran's communications that she is cognizant as to what is required of her and of VA.  Moreover, the Veteran and her attorney have not indicated there is any outstanding evidence relevant to the cause of death claim.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the RO reviewed the claims file, including the Veteran's service medical treatment records.  The claims file contains post-service treatment records for the Veteran dated between 1985 and 1988.  Moreover, the appellant's statements in support of the claim are of record.  

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

The record shows that VA did not obtain a medical opinion in this case.  The United States Court of Appeals for the Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  The Board finds that there is no reasonable possibility that such assistance would aid in substantiating this claim because, for the reasons discussed below, the evidence does not indicate that the Veteran suffered from CML/CGL in service, that his CML/CGL was or may have been related to service (including exposure to herbicides), or that any CML/CGL arose within the one year presumptive period.

Furthermore, while the appellant contends that the "2006 Veterans and Agent Orange Update" suggests a connection between CML/CGL and Agent Orange exposure and shows that the cause of the Veteran's death may be associated with service, the Board disagrees.  The Board finds that the record does not indicate that the Veteran's cause of death had a causal connection or was associated with his service.  The except from the "2006 Veterans and Agent Orange Update" submitted subsequent to the initial Board decision only indicates that CML accounts for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans, to include men and women who did not serve in Vietnam and were not exposed to herbicides.  The excerpt of the report does not address causation; it addresses the incidence of the disease within a certain age group.  The report excerpt merely indicates that Vietnam veterans are part of the cohort of the entire population that is diagnosed with CML/CGL leukemia; there is no indication as to the proportion of such veterans in the cohort.  Even if the report excerpt were read to support the possibility of an association between CML and Vietnam service, an 'association' or 'correlation' is not the same thing as 'causation.'  Causation is defined as the "causing or producing of an effect," (BLACK'S LAW DICTIONARY 249 (9th ed. 2009)), whereas correlation is defined as a "mutual relationship or connection."  WEBSTER'S NEW WORLD DICTIONARY 312 (3rd colg. ed.1988).  The submitted excerpt does not reference a causative relationship between CML and Vietnam service.  Where medical treatise evidence discusses relationships between conditions with a "degree of certainty," a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  On the other hand, if the medical treatise discusses the relationship in more generic terms, the treatise is insufficient to meet the requirement for a medical nexus.  See Sacks v. West, 11 Vet. App. 314, 317(1998).  

In this case, the record does not suggest a causal link between the Veteran's death and any incident of active duty, to include his presumed exposure to herbicides.  Indeed, in view of the absence of a related disorder during service and the 18-year gap between the Veteran's death and active duty, relating the Veteran's death to his service would be entirely speculative.  None of the material submitted in this case appears to meet the standard set forth in Wallin, because none of it delves into an association between the Veteran's service or his exposure to herbicides and his CML/CGL.  The excerpt proffered by the appellant is not regarded as germane, as it does not apply the specific facts to this specific case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Therefore, there is no duty to provide a medical opinion.  38 U.S.C.A. § 5103A(d).

Thus, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations and the record is thus ready for appellate review.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran died in December 1988.  The death certificate listed the cause of death as fungal pneumonia due to, or as a consequence of, treatment for advanced leukemia.  An April 2006 statement signed by the Veteran's private physician prior to the Veteran's death indicates that the Veteran had been diagnosed with chronic granulocytic leukemia (also known as chronic myelogenous leukemia).  A review of the record reveals that the Veteran was first diagnosed with CML/CGL in March 1985.  At the time of his death, the Veteran was service-connected only for a left knee disorder.  

The cause of a veteran's death may be service connected if a disability which the Veteran incurred or aggravated in service was either the principal or contributory cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, that disability must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, that disability must contribute substantially or materially to death; it must combine to cause death; it must aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of death if it results in debilitating effects and general impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  A service-connected disability may be a contributory cause of death if it affected a vital organ and was of itself of a progressive or debilitating nature and was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The evidence of record reflects that the Veteran had service in Vietnam from September 1968 to October 1969.  Thus the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  The appellant contends that the conditions that led to the Veteran's death are related to his service and in particular, to his service in Vietnam.  

However, the appellant does not contend, and the clinical evidence of record does not demonstrate, that the Veteran's eventually fatal CML/CGL was initially manifested during his active service.  The Veteran was first diagnosed with leukemia in March 1985.  This was almost fifteen years after his separation from service in April 1970.

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2011).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between CML/CGL and any herbicide exposure, no such leukemia can be presumed to be due to Agent Orange exposure.

The Board notes that, in 2011, the NAS released Veterans and Agent Orange, Update 2010.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In the report, in the Summary, at Table S-1, on page 8-9, the NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and leukemias other than all chronic B-cell leukemias, including chronic lymphocytic leukemia and hairy-cell leukemia.  A VA letter dated October 11, 2005, reveals that the appellant was informed that CML/CGL was not a presumptive condition associated with exposure to Agent Orange.

Notwithstanding the above, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was not service-connected for any leukemia in his lifetime.  The appellant contends that the Veteran's exposure to Agent Orange in service played a role in his death.  The Board has considered the appellant's statements and those of her attorney.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, CML/CGL is not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board has also considered the appellant's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to Agent Orange, and the CML/CGL that resulted in his death.  In addition, the evidence does not show symptomatology related to CML/CGL in service or for many years after service.  It was not until the 1985, almost 15 years after he completed his military career, that the Veteran was first diagnosed with leukemia.

Further, the appellant does not allege, and the evidence of record does not otherwise indicate, that the Veteran incurred CML/CGL in service or that symptoms of CML/CGL were continuous after service.  Thus, the evidence does not support a finding that the Veteran's CML/CGL was related to active duty based on continuity of symptomatology.  

The Board has also considered whether service connection for the cause of the Veteran's death is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that the Veteran's service-connected left knee disability had any etiologic relationship, including by way of aggravation, to the CML/CGL that led to the Veteran's demise.  

The appellant argues that the Veteran had no history of leukemia in his family and believes that the leukemia was caused by his exposure to Agent Orange.  In support of this argument the appellant's attorney wrote the following in a brief to the CAVC: "although insufficient evidence has been uncovered to definitively link CGL and CML to Agent Orange [e]xposure as a presumed condition, CML does account for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans" and cited to page 476 of the "2006 Veterans and Agent Orange Update."  http://www.nap.edu/catalog/11906.html.  See Appellant's Brief, page 7.

However, review of the medical evidence of record reveals that the Veteran was afforded a consultation by a private oncologist in March 1985.  The appellant's family history was noted to be positive for an aunt who "sound[ed] like" she had chronic lymphocytic leukemia (CLL).  Several other members of the appellant's family were noted to have cancer.

In addition, a review of page 476 of the "2006 Veterans and Agent Orange Update" is negative for any connection between CGL/CML and Agent Orange exposure.  Rather it appears the appellant's representative is referencing page 397 of the report which notes the following: "The incidence of chronic myelogenous leukemia (CML) increases steadily with age in people over 30 years old.  Its lifetime incidence is roughly equal in whites and blacks and is slightly higher in men than in women.  CML accounts for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans.  It is associated with an acquired chromosomal abnormality known as the Philadelphia chromosome, for which exposure to high doses of ionizing radiation is a known risk factor." 

The finding that that CML accounts for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans is not enough to concede that CML is caused by exposure to herbicides.  The report only indicates that CML accounts for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans, to include men and women who did not serve in Vietnam and were not exposed to herbicides.  There is no indication of any disproportionate representation of Vietnam veterans in the cases of CML/CGL.

Furthermore, neither the appellant nor her representative have submitted a medical opinion specifically linking the Veteran's CGL or CML to his exposure to herbicides in service.  The private medical records dated from March 1985 to May 1988 showing treatment for CGL/CML do not show a connection shown between the Veteran's disease and his exposure to herbicides in service.  Thus, the Board finds that the claim for service connection for the cause of the Veteran's death, as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, must be denied.  

As previously noted, in 2011, the NAS released Veterans and Agent Orange (VAO), Update 2010.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In Update 2010, on page 501, the NAS noted that the committee responsible for VAO concluded that there was inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and leukemias of all types.  Additional information available to the committees responsible for Update 1996, Update 1998, Update 2000, Update 2002, Update 2004, Update 2006, and Update 2008 did not change that conclusion.  The committee responsible for Update 2010 did not change that conclusion either.  Thus, in edition after edition, the responsible committee continues to conclude that there is insufficient or inadequate evidence to determine the existence of any association between exposure to tactical herbicides used in Vietnam and a leukemia such as the Veteran's CML/CGL.  Therefore, the research to date does not support the appellant's contention that the Veteran's fatal leukemia was caused by exposure to tactical herbicides in Vietnam.

It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board has considered the appellant's statements asserting a relationship between the exposure to herbicides and the Veteran's death.  As previously noted, competency of evidence differs from weight and credibility.  See Cartright v. Derwinski, supra ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The appellant is competent to report symptoms that she observed during the Veteran's lifetime because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the underlying cause of death of the Veteran's death, CML/CGL, is not the sort of thing that a lay person can provide competent evidence on as to questions of etiology or diagnosis.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant or her attorney about the origins of the CML/CGL which was the underlying cause of the Veteran's death, because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the fatal CML/CGL was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

Thus, taking into consideration all the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, for which the Board is grateful.  The Board expresses its admiration for the Veteran's service, including his service in Vietnam during the Vietnam era.  

There also can be no doubt that the appellant is sincere in her belief that the Veteran's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefit may be granted.  Although the Board is sympathetic to the appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c).

ORDER

Service connection for the cause of the Veteran's death is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


